Citation Nr: 0912397	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-07 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Madison, Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from July 3, 
to July 6, 2004, on September 20, 2004, on October 4, 2004, 
and on October 29, 2004.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from July 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 administrative decision 
of the VAMC in Madison, Wisconsin, which denied reimbursement 
for unauthorized medical expenses.  

The appellant testified before the undersigned at a September 
2008 videoconference hearing.  A transcript has been 
associated with the file.


FINDINGS OF FACT

1.  The appellant was not service connected for any 
disabilities at the time of his unauthorized medical care.

2.  The appellant was not a participant in a rehabilitation 
program in 2004.

3.  The appellant was not enrolled in a VA health care system 
at the time of his unauthorized medical care in 2004.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility between July 3, and July 6, on September 20, 
October 4 and October 29, 2004, have not been met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Due Process

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The appellant was not provided 
VCAA notification in this case.  Based on the uncontested 
facts that the appellant is not service connected and was not 
participating in a rehabilitation program or enrolled in VA 
treatment prior to his unauthorized medical care, there is no 
possibility of legal entitlement to the benefit sought.  
Thus, the Board finds that failure to provide timely VCAA 
notice was harmless error.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).  

II. Reimbursement

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, 
or (2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for 
any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or (4) for any injury, 
illness, or dental condition in the case of a veteran 
who is participating in a rehabilitation program and 
who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 
C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . .  Services must be 
rendered in a medical emergency and VA or other Federal 
facilities must not be feasibly available.").

The appellant is not service connected for any disabilities.  
In 2004, the appellant was not enrolled in any VA treatment 
program of any type, including any rehabilitation program.  
Indeed, the appellant's claims file reflects that he filed 
his first claim for service connection in March 2006, long 
after the unauthorized medical care in question here.  
Accordingly, the criteria set forth in 38 C.F.R. § 17.120(a) 
are not met.  The appellant's claim must fail under 
38 U.S.C.A. § 1728.

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non- Department facility to those 
veterans who are active Department health-care participants 
(enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such treatment and 
not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  To be eligible for 
reimbursement under this law, all of the following conditions 
must be met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(b) A prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention for 
the initial evaluation and treatment would have been 
hazardous to life or health;

(c) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would 
not have been considered reasonable by a prudent 
layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized).

(e) The veteran was enrolled in the VA health care 
system at the time the emergency treatment was furnished 
and had received medical services under 38 U.S.C. 
Chapter 17 within two years before the non-VA emergency 
treatment;

(f) The veteran is financially liable to the non-VA 
provider of the emergency treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case 
of an accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. § 1728, which applies primarily to emergency 
treatment for a service-connected disability.

38 C.F.R. § 17.1002 (2008).  Since all criteria must be met, 
the claim must be denied if there is a failure to satisfy any 
single criterion.

The appellant has testified that he was not enrolled in the 
VA health care system at the time of his unauthorized care in 
2004.  The appellant's claims file shows that he was not 
enrolled until February 10, 2005, with his first treatment in 
March 2005.  As a result, criterion (e) is not met.  
Reimbursement for medical costs must be denied.  See 38 
C.F.R. § 17.1002.  

The Board finds that the uncontested evidence is against the 
appellant's claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from July 3, 
to July 6, 2004, on September 20, 2004, on October 4, 2004, 
and on October 29, 2004, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


